FILED
                            NOT FOR PUBLICATION                            DEC 30 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50507

               Plaintiff - Appellee,             D.C. No. 3:11-cr-05233-DMS

  v.
                                                 MEMORANDUM*
OLIVIA RODRIGUEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Olivia Rodriguez appeals from the district court’s judgment and challenges

the 120-month sentence imposed following her guilty-plea conviction for

importation of methamphetamine and aiding and abetting, in violation of 21 U.S.C.

§§ 952 and 960, and 18 U.S.C. § 2. Pursuant to Anders v. California, 386 U.S. 738

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(1967), Rodriguez’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

Rodriguez the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

       Rodriguez has waived her right to appeal her sentence. Our independent

review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses

no arguable issue as to the validity of the waiver. See United States v. Watson, 582

F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss the appeal. See id. at

988.

       Rodriguez’s pro se motion to set aside the Anders brief, appoint new

counsel, and extend the deadline for filing a new brief is DENIED.

       Counsel’s motion to withdraw is GRANTED.

       DISMISSED.




                                          2                                    12-50507